J-S21014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY SABATELL                           :
                                               :
                       Appellant               :   No. 1323 MDA 2021

      Appeal from the Judgment of Sentence Entered September 13, 2021
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                       No(s): CP-35-CR-0001187-2020

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY PAUL SABATELL                      :
                                               :
                       Appellant               :   No. 1324 MDA 2021

      Appeal from the Judgment of Sentence Entered September 13, 2021
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                       No(s): CP-35-CR-0001964-2020


BEFORE:      DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY DUBOW, J.:                            FILED: AUGUST 4, 2022

        Appellant, Anthony Paul Sabatell, appeals from the September 13, 2021

Judgments of Sentence entered in the Lackawanna County Court of Common

Pleas following his guilty plea to one count each of DUI – Second Offense and




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S21014-22



Default in Required Appearance.1               Appellant’s counsel, Donna M. DeVita,

Esquire, has filed a Petition to Withdraw as Counsel and an Anders2 Brief, in

which she has raised a challenge to the discretionary aspects of Appellant’s

sentences.      After careful review, we conclude that Appellant waived his

challenge to the discretionary aspects of his sentences by failing to timely file

a post-sentence motion preserving the issue. As a result, we grant counsel’s

Petition to Withdraw and affirm Appellant’s Judgment of Sentence.

         The relevant facts and procedural history are as follows. On July 15,

2020, police stopped Appellant who was driving a vehicle with an inoperable

taillight. When Appellant exited his vehicle, he exhibited signs that he had

been operating his vehicle under the influence of a stimulant. Police searched

Appellant’s vehicle and discovered one glass pipe, multiple torches, and one

marijuana      grinder   containing     a      small   amount   of   marijuana.   The

Commonwealth charged Appellant at Docket Number 20 CR 1187 with one

count of DUI, two counts of Possession of Drug Paraphernalia, and one

summary traffic offense.        The court released Appellant on bail pending his

trial.

         Approximately three months later, after Appellant failed to report to the

probation department as required, the Commonwealth charged Appellant at




____________________________________________


1   75 Pa.C.S. § 3802(a)(1) and 18 Pa.C.S. § 5124, respectively.

2   Anders v. California, 386 U.S. 738 (1967).

                                            -2-
J-S21014-22



Docket Number 20 CR 1964 with one count each of Escape and Default in

Required Appearance.

       On July 7, 2021, Appellant, represented by Jeffrey Poplawsky, Esquire,

entered an open guilty plea to DUI – Second Offense and Default in Required

Appearance.      Prior to entering his plea, Appellant executed a written plea

colloquy form for both of his charges and the court conducted an oral colloquy

to confirm that Appellant’s plea was knowing, intelligent, and voluntary. The

court accepted Appellant’s plea and deferred sentencing pending preparation

of a pre-sentence investigation report.

       On September 13, 2021, the court imposed a standard-range sentence

of time-served to six months’ incarceration for Appellant’s DUI conviction and

an aggravated range consecutive sentence of time-served to two years for

Appellant’s Default in Required Appearance convictions. Appellant did not file

any post-sentence motions.

       These timely appeals followed.3,        4   Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

       On April 25, 2022, counsel filed a Motion to Withdraw and an Anders

Brief. Appellant did not respond.


____________________________________________


3Current counsel, Attorney DeVita, filed the Notice of Appeal on Appellant’s
behalf. It is not clear from the record when or why plea counsel, Attorney
Poplawsky, was permitted to withdraw.

4 On November 9, 2021, this Court consolidated Appellant’s appeals sua
sponte.

                                           -3-
J-S21014-22



        In the Anders Brief, counsel indicated that Appellant wished to

challenge the discretionary aspects of his sentence.       In particular, counsel

indicated that Appellant believed that the trial court abused its discretion in

failing to state on the record the reasons for Appellant’s sentence, that the

sentence was harsh, excessive, and an abuse of discretion, and that the court

erred in imposing Appellant’s sentences to run consecutively. Anders Brief

at 4.

        As a preliminary matter, we address appellate counsel’s request to

withdraw as counsel. “When presented with an Anders Brief, this Court may

not review the merits of the underlying issues without first passing on the

request to withdraw.” Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa.

Super. 2010). In order for counsel to withdraw from an appeal pursuant to

Anders, our Supreme Court has determined that counsel must meet the

following requirements:

        (1) provide a summary of the procedural history and facts, with
        citations to the record;

        (2) refer to anything in the record that counsel believes arguably
        supports the appeal;

        (3) set forth counsel’s conclusion that the appeal is frivolous; and

        (4) state counsel’s reasons for concluding that the appeal is
        frivolous. Counsel should articulate the relevant facts of record,
        controlling case law, and/or statutes on point that have led to the
        conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).




                                       -4-
J-S21014-22



      Counsel has complied with the mandated procedure for withdrawing as

counsel. Additionally, counsel confirms that she sent Appellant a copy of the

Anders Brief and Petition to Withdraw, as well as a letter explaining to

Appellant that he has the right to retain new counsel, proceed pro se, and to

raise any additional points. See Commonwealth v. Millisock, 873 A.2d 748,

751 (Pa. Super. 2005) (describing notice requirements).

      Because counsel has satisfied the above requirements, we will address

the substantive issue raised in the Anders Brief.      Subsequently, we must

“make a full examination of the proceedings and make an independent

judgment to decide whether the appeal is in fact wholly frivolous.” Santiago,

978 A.2d at 355 n.5 (citation omitted). See also Commonwealth v. Yorgey,

188 A.3d 1190, 1197 (Pa. Super. 2018) (en banc) (noting Anders requires

the reviewing court to “review ‘the case’ as presented in the entire record with

consideration first of issues raised by counsel”).

      In the Anders Brief, counsel reiterates Appellant’s challenge to the

discretionary aspects of his sentence. An appellant raising such a challenge

is not entitled to review as of right; rather, a challenge in this regard is

properly viewed as a petition for allowance of appeal. 42 Pa.C.S. § 9781(b);

Commonwealth        v.   Tuladziecki,   522   A.2d   17,   18-19   (Pa.   1987);

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa. Super. 2014).

      In order to obtain this Court’s review, an appellant challenging the

discretionary aspects of his sentence must comply with the following

requirements: (1) file a timely notice of appeal; (2) preserve the issue at

                                      -5-
J-S21014-22



sentencing or in a motion to reconsider and modify sentence; (3) include

within his brief a concise statement of the reasons relied upon for allowance

of appeal as required by Pa.R.A.P. 2119(f); and (4) raise a substantial

question that the sentence is inappropriate under the Sentencing Code.

Commonwealth v. Carrillo-Diaz, 64 A.3d 722, 725 (Pa. Super. 2013).

      Appellant did not challenge the sentencing court’s exercise of discretion

at sentencing or in a timely post-sentence motion.      As a result, Appellant

waived his challenge to the discretionary aspects of his sentences.       See

Commonwealth v. Tirado, 870 A.2d 362, 365 (Pa. Super. 2005) (noting

that issues challenging the discretionary aspects of a sentence must be raised

in a post-sentence motion or by presenting the claim to the court during

sentencing proceedings; absent these efforts the issue is waived).

      After conducting our independent review as required pursuant to

Yorgey, 188 A.3d at 1197, we discern no non-waived, non-frivolous issues to

be raised on appeal. We, therefore, grant counsel’s Petition to Withdraw and

affirm the Judgment of Sentence.

      Judgment of Sentence affirmed.




                                     -6-
J-S21014-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/04/2022




                          -7-